Citation Nr: 0800187	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-40 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating greater than 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968 and from February 1970 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California, which established service connection for 
PTSD and assigned a 50 percent disability rating.  The 
veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action of the 
RO (Supplemental Statement of the Case) dated in July 2006, 
the RO determined that the veteran's service-connected PTSD 
warranted an increased disability rating of 70 percent, 
effective as of October 19, 2004, the date of receipt of his 
initial claim.  Applicable law provides that absent a waiver, 
a claimant seeking a disability rating greater than assigned 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn the appeal as to the issue of a 
disability rating greater than assigned, and the issue 
therefore remains in appellate status.       

In November 2007, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO.  A transcript of the hearing has been associated 
with the veteran's claims file.


FINDING OF FACT

The veteran's PTSD is manifested by no more than occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
70 percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In December 2004, prior to the initial adjudication of the 
veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the veteran's request for an increased 
disability rating, in November 2006, May 2007, and November 
2007, he was provided notice of information required to 
substantiate his increased disability rating claim.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in May 2007.  Adequate notice has been provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, the appeal was readjudicated by way of the May 
2007 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The veteran has also been afforded a VA PTSD examination.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  PTSD is evaluated 
under the General Rating Formula for Mental Disorders, which 
provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

The veteran's original claim for service connection for PTSD 
was received by the RO in October 2004.  By rating action of 
the RO dated in April 2005, his claim was granted and a 
disability rating of 50 percent was assigned effective as of 
the date of claim.

VA outpatient treatment records dated from August 2004 to 
January 2005 show that the veteran was hospitalized for 
symptoms associated with his PTSD in August 2004 following a 
suicide attempt which involved a confrontation with local 
police officers.  His symptoms included depression, suicidal 
ideation, flashbacks, nightmares, intense survivor's guilt, 
crying, hypervigilance, and avoidance of reminders of war 
experiences.  On admission in August 2004, the veteran was 
diagnosed with PTSD and depressive disorder, not otherwise 
specified, and a GAF of 40 was assigned.  A psychological 
evaluation report later in August 2004, at the time of his 
discharge from the hospital following treatment, shows 
diagnoses of PTSD; depressive disorder, not otherwise 
specified; and alcohol abuse vs. dependence.  A GAF of 60 was 
assigned.

A treatment summary from the VA Vet Center in Fresno, 
California, dated in November 2004 shows that the veteran was 
being treated following his August 2004 suicide attempt for 
symptoms which had included rage and anger; depression; poor 
concentration; irritability; intrusive thoughts; sleep 
disturbance; emotional numbing; suicidal ideations, 
isolation; survivor's guilt; addictive behaviors; startle 
response; and hyperalertness.  The diagnosis was chronic, 
combat related PTSD; alcohol abuse, in remission; sleep 
disturbance; and partner relationship problem (pending 
divorce of 30 year marriage).  A GAF of 45 was assigned due 
to recent suicide attempt, pending divorce, and legal 
troubles.

A VA outpatient treatment record dated in December 2004 shows 
that the veteran reported maintaining regular follow-up with 
the Vet Center.  He reported improved mood, despite continued 
problems with sleep due to a fear of a recurrence of 
nightmares.  His affect was calm and appropriate.  There were 
no current homicidal or suicidal ideations.  There were no 
delusions, illusions, or hallucinations.  He had good insight 
into the effects of medications and therapy on improving his 
mood.  The diagnosis was alcohol dependence in current 
remission and PTSD, with improvement in depressed mood with 
medication.  A GAF of 69 was assigned.

A letter from the veteran to the RO dated in January 2005 
shows that the veteran set forth the stressful events that 
precipitated his current symptoms.   The veteran also 
reiterated the recent incident involving the police which was 
associated with his suicide attempt.  He further described 
that he currently had a good job, that he had always worked, 
and that it was work that allowed him to escape from the 
symptoms associated with his PTSD.

VA inpatient treatment records from the VA medical center in 
Fresno, California, dated from May 2005 to July 2005 show 
that the veteran was admitted for participation in a 12 
session trauma treatment group.  On admission, his GAF was 
said to be 45, and at discharge, his GAF was said to be 50.

A VA examination report dated in June 2006 shows that the 
veteran reported trying to work 40 hours per week.  He 
described difficulty with energy and focus, but that he was 
able to sleep and avoid intrusive thoughts.  He reported 
continued depression, sadness, nightmares, flashbacks, 
increased startle response, avoidant behavior, feelings of 
guilt, difficulty concentrating, and suicidal thoughts.  The 
diagnosis was severe major depression; PTSD; panic disorder; 
and alcohol dependence.  The GAF was 45 to 50.  An additional 
VA medical opinion was provided later in June 2006, which 
essentially confirmed the findings of the earlier examination 
report.

VA hospital treatment records dated from January 2007 to 
February 2007 show that the veteran participated in a VA 
residential booster program for symptoms which included 
isolation, poor family communication, and poor anger 
management.  The veteran was said to be an active participant 
in the program, with his mood described as good and affect 
euthymic at discharge.  The veteran was noted to have 
continued suicidal ideation, with no plan or intent.  Follow-
up treatment records dated through May 2007 show that the 
veteran had returned to work and that things were getting 
better, with only some depression.

An updated treatment summary from the VA Vet Center in 
Fresno, California, dated in June 2007 shows that the veteran 
was being treated for symptoms which included rage and anger; 
intrusive thoughts; sleep disturbance; foreshortened sense of 
future; irritability; poor concentration and memory; 
avoidance of reminders of Vietnam; emotional numbing; 
isolation; survivor's guilt; startle response; 
hyperalertness; severe relationship discord; suicidal 
ideation; depression; and lack of trust.  The veteran was 
said to continue to work, but that he would take time off 
from work for treatment.  The diagnosis was chronic, combat 
related PTSD, and alcohol abuse, in full sustained remission.  
A GAF of 55 was assigned.

During his November 2007 Travel Board hearing, the veteran 
described that he used to work full-time, but that he now 
worked on an hourly basis, usually from 8:30 a.m. to 4:30 
p.m., generally at his discretion.  He described working 
approximately four to five days per week, but that over the 
course of the preceding two and a half years, he'd missed 
over a year's work.  He also described his history of legal 
troubles stemming from his August 2004 suicide attempt.  He 
added that he continued to have symptoms which included 
decreased energy, impaired ability to focus, insomnia, and 
nightmares.  At the hearing, the veteran submitted 
psychiatric treatment reports from 2004 to 2007.  These 
reports show symptoms as noted above.  The reports also 
discussed the veteran's life issues.  The reports show that 
the veteran's PTSD symptoms were listed as severe.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  Although the 
veteran is not shown to have all of the psychiatric symptoms 
requisite for the assignment of a 70 percent rating, the 
evidence suggests that he has occupational and social 
impairment with deficiencies due to PTSD in most functional 
areas including work, family relations and mood.  The history 
of VA outpatient treatment records which demonstrated GAF 
scores which have been predominantly between 45 and 55 is 
indicative of a serious impairment in social and occupational 
functioning.  While the symptoms as described above have 
consistently been suggestive of a disability manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work and family relations, there has been no 
indication of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.

The veteran has been able to maintain relationships with his 
colleagues, employer, and members of his family.  He has 
consistently been employed on either a full- or part-time 
basis.  He has not been shown to exhibit symptoms which 
render him unable to maintain adequate social functioning and 
incapable of maintaining gainful employment.  There is also 
no evidence of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  To the 
contrary, the evidence, to include the most recent June 2006 
VA examination report, has consistently shown that the 
veteran was cooperative, alert, and oriented, with good 
personal hygiene and grooming, and looking distinguished.  
His speech has consistently been described as normal, and 
there was no spatial disorientation.  Although the veteran 
has reported having had suicidal ideation, notwithstanding 
the August 2004 incident, there has not been a demonstration 
of an intent of undertaking such action.  He has not 
demonstrated any obsessional rituals.

The Board finds that the examination and treatment reports of 
record are probative of a PTSD disability that has been 
consistently at a level of a disability that warrants a 70 
percent disability rating.  Total social and occupational 
impairment due to PTSD symptoms has not been demonstrated.  
Thus, the preponderance of the evidence is against a 
disability rating higher than 70 percent for the veteran's 
PTSD.  The benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5 107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial disability rating greater than 70 percent for 
service-connected PTSD is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


